Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “the first flange, as viewed from above, is located in such a manner that a position of the first flange in a direction orthogonal to a direction in which the first flange projects does not overlap a position of the second flange in the orthogonal direction” is unclear what is being claimed.  What is the orthogonal direction, and what is its relationship with the first and the second flange.  This limitation is construed as “the first flange does not overlap with the second flange”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarada (JP 2544823).
Regarding claim 1, Sarada teaches a heating floor panel unit (Fig. 6-9, 11b, 11d and 12b) of a railcar (this limitation is considered intended use, therefore, little or no patentable weight is given), the heating floor panel unit comprising: a heater-equipped floor panel (2); a first flange (left side mounting member 5) horizontally projecting from one of opposite ends of the heater-equipped floor panel and fixed to a carbody (1) by a fastening member (7); and a second flange (right side mounting member 5) horizontally projecting from the other of the opposite ends of the heater-equipped floor panel and fixed to the carbody by a fastening member (7) (as shown in Fig. 6-9, 11b, 11d and 12b), wherein: the first flange and the second flange are located at such a height that upper ends of the fastening members are located below an upper surface of the heater-equipped floor panel (as shown in Fig. 6-9, 11b, 11d and 12b); and the first flange, as viewed from above, is located in such a manner that a position of the first flange in a direction orthogonal to a direction in which the first flange projects does not overlap a position of the second flange in the orthogonal direction (as shown in Fig. 6-9, 11b, 11d and 12b).
Regarding claim 2, Sarada teaches the heating floor panel unit as set forth above, further comprising a filler receiver (space above screw 5, cavity formed by mounting member 5) located above the upper end of the fastening member (as shown in Fig. 6-9, 11b, 11d and 12b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sarada (JP 2544823) in view of Imagawa (JP 04-169609).
Regarding claim 3, Sarada teaches a heating floor structure (Fig. 6-9, 11b, 11d and 12b) of a railcar (this limitation is considered intended use, therefore, little or no patentable weight is given), the heating floor structure comprising: a plurality of heating floor panel units (combination of 2 and 5) arranged with a space (space between adjacent heater panels 2) therebetween (as shown in Fig. 6-9, 11b, 11d and 12b); a plurality of fastening members (7) fixing the plurality of heating floor panel units to a carbody (1) (as shown in Fig. 6-9, 11b, 11d and 12b); wherein: each of the plurality of heating floor panel units comprises a heater-equipped floor panel (2), a first flange (left side mounting member 5) horizontally projecting from one of opposite ends of the heater-equipped floor panel and fixed to the carbody by the fastening member (as shown in Fig. 6-9, 11b, 11d and 12b), and a second flange (right side mounting member 5) horizontally projecting from the other of the opposite ends of the heater-equipped floor panel and fixed to the carbody by the fastening member (as shown in Fig. 6-9, 11b, 11d and 12b); the first flange and the second flange are located at such a height that upper ends of the fastening members are located below an upper surface of the heater-equipped floor panel (as shown in Fig. 6-9, 11b, 11d and 12b).
Sarada fails to disclose a filler filling the space, and wherein the first flange of one of the plurality of heating floor panel units is located at such a position that the first flange of the one heating floor panel unit, as viewed from above, does not overlap the second flange of another heating floor panel unit adjacent to the one heating floor panel unit.
Imagawa teaches a plurality floor panels (11) comprising a filler (22) filling the space between the floor panels (as shown in Fig. 1 and 3), and wherein the first flange (14 left side; Fig. 2 and 4) of one of the plurality of heating floor panel units is located at such a position that the first flange of the one heating floor panel unit, as viewed from above, does not overlap the second flange (14 right side; Fig. 2 and 4) of another heating floor panel unit adjacent to the one heating floor panel unit (as show in Fig. 2 and 4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the first and second flanges of Sarada, with Imagawa, by providing first and second flanges that don’t overlap with each other when the heater-equipped floor panels are arranged adjacent to each other, for easier maintenance of an individual heater-equipped floor panel (individual removal of each heater-equipped floor panel is possible with this arrangement).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  allowable subject matter is indicated because the prior art of record does not show or fairly suggest a heating floor structure of a railcar comprising a filler receiver having elasticity and being press-fit in the space between the heating floor panel units as recited in claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP 3170344, JP 2002-348976 and UA 40342.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        07/20/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761